*948OPINION.
Milliken :
When the Liberty bonds were distributed to the stockholders, in April, 1919, they became the individual property of the respective stockholders, to the same extent as though they had purchased them from the Government, or from any third person. This was a completed transaction in the fiscal year ending August 31,1919, and has no bearing on the question involved in this proceeding.
There is no evidence in the record, bearing on the market value of the Liberty bonds sold on April 16, 1920, and the presumption is that the value at which they were sold was their value, both at the time of sale and the time of their delivery to F. F. Ingalls.
Petitioner contends that it made an outright purchase of the bonds from its stockholders for cash; that it paid for them par value, to wit, $61,700; that thereby its invested capital was increased by that amount; and that, having sold the bonds for $8,147.04 less than their par value, it thereby incurred a loss to that extent.
In support of its contention that its invested capital was increased by the amount of the par value of the bonds, petitioner points out that it agreed to purchase the bonds at par, that it entered on its books to the credit of the various stockholders, an amount equal to the par value of their bonds, and from these amounts, the purchase price of the stock was drawn. It should be observed that these were mere bookkeeping entries; that in fact no cash was paid; and what is more to the point, that none of the stockholders was entitled to withdraw from their account, any part thereof arising from the transfer of the bonds. Petitioner’s contention entirely overlooks the only corporate action taken, with reference to these transactions. This action was the resolution of April 6, 1920, which limited the corporation to payment in its preferred stock. So, whether it be held that the corporation issued its preferred stock in exchange for the bonds or for the proceeds of the bonds, all that it acquired in the way of invested capital was either the then value of the bonds or the proceeds arising from the conversion of the bonds into cash. Since these amounts were the same, it must be held that petitioner acquired additional invested capital in the amount of $53,522.96, the amount allowed by respondent.
When we come to the question of loss, it becomes difficult, in a case like this, where there were only four stockholders, all of whom were *949interested in the transaction, to separate the stockholders from the corporation. It is hard to perceive how these persons, dealing among themselves, could, out of such dealings, make a common gain or incur a common loss. However, we do not find it necessary to disregard the corporate entity. While giving that entity full recognition, we should look to all the facts of the case and endeavor to discover just what the transactions involved actually were. We should look to the necessity which gave rise to them, the real purpose of the parties, and what was actually done. The necessity referred to is disclosed by the following statement made by the president at the directors’ meeting of April 6, 1920:
He stated that on account of expansion due to the increase of business, it is necessary to put additional money into the business; that for this reason, the company is about to issue $100,000.00 of preferred stock.
Thus, it is disclosed that the necessity arose from expansion of business and the need for ready cash, and the purpose was to be accomplished by the issue of preferred stock. Petitioner was not seeking to acquire the bonds for investment purposes, or even for the purpose of holding them for a time. The ready cash was to be acquired, not by the sale of the bonds to the company, but by a sale of the bonds by the company. The bonds were to be sold and in fact they were sold immediately upon their receipt. All the various entries relative to receipt and sale of these bonds were made on the same day. The petitioner was not selling a mere corporate asset, but was selling bonds, the possession of which it acquired for the sole purpose of conversion into money.
Looking through all the forms of bookkeeping and the technical words of the' resolution, we find what the corporation needed was money; that what the stockholders desired to have was preferred stock; that in the end the corporation had money to the extent of $53,552.96, and the stockholders had their preferred stock. The fact that the word “ purchase ” was used in the resolution, did not convert into a sale to it what was merely a procedure to acquire cash. Cf. Heryford v. Davis, 102 U. S. 235. Nor can entries in books of account change facts or make or take from value. See Baldwin Locomotive Works v. McCoach, 221 Fed. 59, and Doyle v. Mitchell Brothers Co., 247 U. S. 179. Petitioner did not suffer a loss in these transactions. It received precisely what it expected to receive — the money arising from the sale of the bonds.

Judgment will he entered for the respondent.

Considered by Phillips and Maequette.